Berdon, J.,
dissenting. I would reach one and only one issue in this matter—namely, whether the trial court’s incorrect instruction that the jury could use the victim’s pretrial identification testimony for impeachment purposes but not for substantive purposes was harmless.
The majority concedes that the victim’s identification of persons other than the defendant at the pretrial hearing should have been admitted for substantive purposes as well as for impeachment purposes under State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986). The majority concludes nonetheless that the instruction was harmless because “the importance of giving a Whelan instruction, compared to the instruction as given, was minimal. If a Whelan charge had been given, the only difference wrought would have been that the jury, if it had believed the victim’s testimony at the suppression hearing, could have found that one of the persons identified at the suppression hearing actually was her assailant. That implication, however, would have been obvious to the jury had it believed the victim’s suppression hearing testimony with or without a Whelan instruction.”
The majority’s reasoning eludes me.1 The identification of the assailant was the principal issue at the trial. Even so, the trial court specifically instructed the jury that it could consider the misidentification only as it related to the victim’s credibility. Given that “jurors are presumed to follow the instructions given by the *710judge”; State v. Williams, 202 Conn. 349, 364, 521 A.2d 150 (1987); we must presume that the jury considered the misidentification only in evaluating whether the victim was telling the truth and not as substantive evidence that someone else committed the crime. If the jury had been allowed to use the misidentification as substantive evidence, it might have believed that a person other than the defendant was the perpetrator. That goes to the heart of the defendant’s defense.
Moreover, if the victim had presented the only identification evidence, I might have been able to accept the majority’s conclusion that the instruction was harmless, because then the jury, if it disbelieved the victim, would have acquitted the defendant for lack of identification evidence. In this case, however, another witness, Jose Hernandez, testified that he saw the defendant lying on top of the victim engaged in sexual activity. Thus, even if the jury had disbelieved the victim, it still had identification evidence to support a conviction. It was therefore essential that the defendant be able to contradict Hernandez’ testimony by producing substantive evidence that another person committed the crime.
Furthermore, the majority suggests that the instruction was harmless because the defendant never argued “that either of his brothers—the two men misidentified by the victim—in fact was the victim’s assailant.” This argument simply misses the point. The issue is not whether another person was guilty, but whether the defendant was the person who assaulted the victim.
In Whelan, we adopted an exception to the hearsay rule permitting the substantive use of a prior inconsistent written statement, reasoning that “prior inconsistent statements made under circumstances providing a reasonable assurance of reliability should be admitted to advance the truth finding function of the jury.” *711State v. Borrelli, 227 Conn. 153, 159, 629 A.2d 1105 (1993). The majority now seems to be saying that there is no significant difference between the use of a prior inconsistent statement for impeachment purposes and for substantive purposes. This conclusion not only undermines the purpose of Whelan, but defies logic.
I would reverse the conviction and remand the matter to the trial court for a new trial, including a new pretrial hearing on the motion to suppress identification.
I respectfully dissent.

 I reject the reasoning in State v. Tatum, 219 Conn. 721, 595 A.2d 322 (1991), for the reasons stated in this dissent. As the defendant points out, to “accept the state’s reasoning regarding the effect of Tatum on Whelan is to agree that, instead of allowing substantive use of certain reliable statements to assist both the state and the defendant in achieving just verdicts, Whelan becomes perverted to a tool for the trial court to guide a jury to the verdict that the court feels is most appropriate.”